Case: 14-15162   Date Filed: 07/23/2015   Page: 1 of 2


                                                        [DO NOT PUBLISH]




            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-15162
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 1:96-cr-00027-DHB-BKE-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

JEROME FRIERSON-BEY,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                  for the Southern District of Georgia
                     ________________________

                             (July 23, 2015)

Before HULL, MARCUS and ROSENBAUM, Circuit Judges.

PER CURIAM:
              Case: 14-15162     Date Filed: 07/23/2015   Page: 2 of 2


      John E. Price, appointed counsel for Jerome Frierson-Bey in this criminal

appeal, has moved to withdraw from further representation of the appellant and has

filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396,

18 L. Ed. 2d 493 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and the district court’s revocation

judgment is AFFIRMED.




                                         2